Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			     		EXAMINER’S COMMENT	Claims 1 – 20 are allowed.
					Allowable Subject Matter	The following is an examiner’s statement of reasons for allowance:	The prior art neither teaches nor suggests all the features recited in claims 1, 9, and 16, as persuasively argued on pages 10 – 12of their 2/5/2021 response.	After further search and consideration, the following previously uncited prior art references have been found to be relevant to Applicant’s invention:	Wang (Wang, Jiying & Wen, Ji-Rong & Lochovsky, Frederick & Ma, Wei-Ying.. Instance-based Schema Matching for Web Databases by Domain-specific Query Probing. VLDB. 408-419. (Year: 2004)) discusses utilization of multiple schemas, utilized when exchanging information, including an “interface schema” (Abstract, and pg. 408, right column). Discussions regarding the general utilizing of schemas to facilitate information querying and exchange are provided on pages 409 – 410.
	Dong (US-20160006815-A1) discloses an IoT messaging environment ([65,81]) and includes discussion of the desirability of machine-interpretable data formats ([84]). Embedding semantics and metadata is utilized to create what is effectively a “self-describing declaration” ([96-98, 111]).Smith (US-20200374700-A1) discusses utilizing a certificate the provides device properties when performing IoT device onboarding ([44-45, 48,53]).
	Hood (US-20200162410-A1) discloses a multi-environment IoT platform with messaging adaptation to support additional messaging endpoints ([44]). Self-describing messaging techniques are also disclosed ([83,123])	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442